Title: To James Madison from Robert W. Fox, 5 May 1804 (Abstract)
From: Fox, Robert W.
To: Madison, James


5 May 1804, Falmouth. “I have already sent thee the List of American Ships arrived here to the end of last year. I have since been favoured with thy circular of the 10th. Octobr., the contents of which will have my best attention. Since my last 2 Vessels are carried into Plymouth by the British Cruizers as thee wilt perceive by the Copy of a Letter from my Consular Agent there. I acquainted our Friend Munroe at London of this circumstance.
“The American Seamen who have certificate of Citizenship and have been impressed in this Neighbourhood have been liberated on a proper representation, except one, who is ordered to be given up, but the Ship of War is not as yet returned into Port. Ships of the United States continue in demand for freights in preference to other Neutrals. Wheat & Flour continue very low fine Flour 40/ à 44/ ⅌ Sack of 2½ ℔. Coffee is much advanced in England and Rice is selling at better prices. Most of the United States Ships that have called here in the last 2 months loaden with Tobacco &ca. have sailed for Holland & France; a great many American Vessels have arrived at Naples, Leghorn &ca. with West & East India produce and these Markets have in consequence been frequently over done and prices thereby much fallen. Trade is very dull in most parts of this Nation. I have received the form of the new Register, which I hope will be very usefull.”
 